DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 23, 24, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US Patent 6,062,612.  As in claim 1, an access control device, inherently comprising a locking member (deadbolt) having a locking position and an unlocking position; an electronic actuator (including 13) operably connected with the locking member; a switch (including at least 18) connected between the electronic actuator and a power supply (see [0005]), the switch inherently having a closed state in which the electronic actuator is connected to the power supply and is operable to maintain the locking member in y the shape of element 4 and it’s orientation), the visual indicator broadly having a first state in which the visual indicator displays a first indicium, the visual indicator broadly having a second state in which the visual indicator displays a second indicium different from the first indicium, wherein the manual actuator is configured to transition the visual indicator between the first state and the second state as the manual actuator transitions the switch between the open state and the closed state.  As in claim 3, the manual actuator broadly includes a shell 45, a plug 40 rotatably mounted in the shell, and a tailpiece 42 coupled with the plug.  As in claim 4, an actuating member (including at least 43, 37, 3, and/or 31)) configured to move between what may be broadly considered a locking position and an unlocking position in response to rotation of the tailpiece, wherein the actuating member is associated with the switch such that the switch adopts the open state in response to the locking position and such that the switch adopts the closed state in response to the unlocking position.  As in claim 5, the actuating member includes a first actuating arm 31 configured to selectively engage the switch to transition the switch between the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 11, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding these claims, although Lin may not explicitly teach each of the limitations of these claims, including over-center spring mechanism, the drive assembly being biased toward the deactivation state, the electronic actuator including a plunger, and a second manual actuator, as claimed, the examiner serves Official Notice that use of such elements in the art is old and well known.  For instance, it is well known to utilize over-center spring mechanism and biasing with locks/latches components for the purpose of providing means of a return force for a component; it is well known to utilize a plunger, such as in a solenoid, as opposed to a motor and worm, for the purpose of providing alternative means that would have functioned at least equally as well; and although a second manual actuator is not explicitly provided, it is well known in arrangements similar to the design of Lin to include a second handle on the opposing side of the door, for the purpose of  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, “the drive assembly is biased toward the deactivated state…” is indefinite in that it is not understood what element causes this claimed biasing function in the context of the claim language. 

Allowable Subject Matter
Claims 18-21, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675